United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EHRLING BERGQUIST HOSPITAL, OFFUTT
AIR FORCE BASE, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1714
Issued: December 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 13, 2007 appellant filed a timely appeal of an April 9, 2007 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative finding that she did not
sustain an injury in the performance of duty on December 1, 2005.
ISSUE
The issue is whether appellant has established that she sustained an injury in the
performance of duty on December 1, 2005.
FACTUAL HISTORY
On December 1, 2005 appellant, then a 54-year-old practical nurse, filed a traumatic
injury claim alleging that on that date she hurt her right leg, knee and hip when she fell on ice in
the employing establishment parking lot. She submitted several medical records covering
intermittent dates from January 31, 2000 to October 24, 2005 regarding her cervical, lumbar,
right leg and right elbow conditions.
A November 11, 2005 operative report from

Dr. Hitendra B. Ghosh stated that appellant underwent a caudal block for low back pain and
radiculopathy.1 A November 11, 2005 medical report of Dr. Cheryle M. Manasil, a Boardcertified radiologist, indicated that she performed a fluoroscopy of appellant’s spine due to her
chronic low back pain. Dr. Manasil stated that no images were acquired. In notes dated
December 13, 2005 and January 9, 2006, Dr. John Harris, a Board-certified internist, found that
appellant had bilateral hip and knee pain and right carpal tunnel syndrome. A December 7, 2005
magnetic resonance imaging (MRI) scan report of Dr. Jon J. Bleicher, a Board-certified
radiologist, noted severe degenerative osteoarthritis changes of the right hip joint with no
superimposed acute abnormality, a 1.4 centimeter subchondral cyst of the right femoral head,
complete destruction of the normal right hip joint with bone marrow reactive changes of the
acetabulum and femoral head and no acute post-traumatic change. A January 30, 2006
prescription of Dr. Erik T. Otterberg, a Board-certified orthopedic surgeon, ordered an injection
of appellant’s arthritic right hip.
By letter dated February 2, 2006, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested that she describe her preexisting right leg
condition. The Office also requested that she provide a comprehensive well-rationalized
narrative medical report from an attending physician, which included a description of her
symptoms, results of examinations and tests, diagnosis of all conditions resulting from the
alleged injury and an explanation of the cause of her condition.
In a January 30, 2006 report, Dr. Otterberg provided a history that appellant fell in 2000
and again in December 2005. He reviewed her medical background. On physical examination
of the right hip, Dr. Otterberg reported limited range of motion and pain with internal and
external rotation. He found approximately equal leg lengths, grossly intact motor sensory and
skin and palpable distal pulses. X-ray examination of the pelvis and lateral hip demonstrated
significant degenerative joint space loss superiorly, osteophyte formation on the femoral head,
increased sclerosis in the acetabulum and a degenerative cyst that was subchondrally both in the
femoral head and in the superior portion of the acetabulum. Dr. Otterberg diagnosed arthritis in
the hip. In a February 7, 2006 treatment note, he indicated that appellant returned for a followup examination regarding a right hip injection. Dr. Otterberg stated that she would be a
candidate for hip replacement in the future.
In a January 31, 2006 report, Dr. John A. Haggstrom, a Board-certified radiologist, stated
that he successfully performed a fluoroscopic injection into appellant’s right hip joint.
In a February 13, 2006 treatment note, Dr. Harris reiterated that appellant had chronic
low back pain.
By decision dated March 6, 2006, the Office found that appellant did not sustain an injury
in the performance of duty. The medical evidence of record failed to establish that her claimed
right leg, knee and hip condition were caused by the accepted December 1, 2005 employment
incident.

1

The Board notes that Dr. Ghosh’s professional qualifications are not contained in the case record.

2

On April 3, 2006 appellant, through counsel, requested an oral hearing before an Office
hearing representative. In reports dated March 28 and July 14, 2006, Dr. Harris reiterated his
prior diagnoses of chronic low back pain and right carpal tunnel syndrome.
An April 25, 2006 report from Bellevue Clinic stated that appellant experienced back
pain.
By letter dated February 27, 2007, an Office hearing representative denied appellant’s
February 9, 2007 request to have her scheduled hearing postponed due to impending right hip
surgery or her attorney’s trip to Mexico. She advised that a review of the written record would
be conducted.
Dr. Otterberg’s February 12, 2007 report stated that appellant recently underwent a total
hip arthroplasty. He advised that she was unable to participate in the scheduled hearing because
prolonged sitting was required.
In a March 28, 2006 report, Dr. Harris stated that on December 1, 2005 appellant
aggravated her low back pain at work when she slipped on ice in the employing establishment
parking lot. He noted her ongoing medical treatment. Dr. Harris opined that the December 1,
2005 employment incident aggravated her preexisting low back pain.
A December 1, 2005 x-ray report of Dr. Neil L. Sergel, a Board-certified radiologist,
found evidence of a subchondral fracture of the weight bearing aspect of the femoral head on the
right of unknown age and underlying severe osteoarthritic changes in the right hip. He also
found no acute bony abnormality in her knees.
In an August 22, 2005 report, Dr. Harris advised that appellant may be absent from work
due to increased back pain which radiated down her right leg. He reiterated that she also had
right carpal tunnel syndrome. Dr. Harris opined that appellant had a 30 percent disability due to
her chronic back pain. He attributed her low back pain to a January 2000 injury. Dr. Harris
concluded that appellant had reached maximum medical improvement from her treatment.
A March 21, 2006 narrative statement from Technical Sergeant (T. Sergeant) Keri A.
Winsick who witnessed appellant’s fall on December 1, 2005. She immediately attempted to lift
her. T. Sergeant Winsick stated that they were unable to get any traction but appellant was
eventually able to get up on “all fours” and crawl to the sidewalk that was free of ice. She
helped her on her feet and assisted her into the building. Appellant was visibly shaken and
immediately complained of hip and leg pain.
By decision dated April 7, 2007, an Office hearing representative affirmed the March 6,
2006 decision, finding that the medical evidence of record was insufficient to establish that
appellant sustained an injury causally related to the December 1, 2005 employment incident.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within applicable time limitation; that an injury was sustained while in the performance of
duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The record supports that on December 1, 2005 appellant fell on ice in the employing
establishment parking lot. The Board finds, however, that the medical evidence of record is

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 3.
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

4

insufficient to establish that the accepted employment incident caused or contributed to
appellant’s right leg, knee or hip conditions.
The medical evidence covers intermittent dates from January 31, 2000 to October 24,
2005 and address appellant’s preexisting cervical, lumbar, right leg and right elbow conditions.
This evidence, however, predates the December 1, 2005 employment incident and fails to
address whether the accepted employment incident caused or contributed to appellant’s right leg,
right knee and right hip conditions. This medical evidence is not probative on the issue before
the Board.
The November 11, 2005 reports of Dr. Ghosh and Dr. Manasil reflect that appellant
underwent a caudal block and fluoroscopy for low back pain and radiculopathy. The April 25,
2006 report from Bellevue Clinic stated that appellant experienced low back pain. These reports
address her low back condition and not her right lower extremity. The reports from Dr. Ghosh,
Dr. Manasil and Bellevue Clinic fail to address how appellant’s back pain or radiculopathy were
causally related to the December 1, 2005 employment incident.10 Therefore, this evidence is of
limited probative value.
Dr Harris advised that appellant had bilateral hip, knee and back pain and right carpal
tunnel syndrome. In an August 22, 2005 report, Dr. Harris determined that appellant sustained a
30 percent disability due to her chronic back pain which dated back to a January 2000 injury.
The Board finds that Dr. Harris failed to provide a definitive diagnosis regarding appellant’s
bilateral hip, knee and back conditions.11 He addressed the causal relationship of these
conditions and appellant’s right carpal tunnel syndrome, to a January 2000 injury and not the
December 1, 2005 incident at work.
On March 28, 2006 Dr. Harris stated that the December 1, 2005 employment incident
aggravated appellant’s preexisting low back pain. He failed to provide medical rationale to
support his conclusion. Medical reports not containing rationale on causal relation are entitled to
little probative value and are generally insufficient to meet an employee’s burden of proof.12
Moreover, he did not address appellant’s right leg condition.
On January 30, 2006 Dr. Otterberg prescribed an injection for appellant’s arthritic right
hip which was performed by Dr. Haggstrom on January 31, 2006. In a January 30, 2006 report,
Dr. Otterberg opined that appellant sustained arthritis in the hip based on physical and x-ray
examination. On February 7, 2006 he indicated that appellant had an injection in her right hip
and opined that she was a future candidate for hip replacement. Dr. Otterberg’s February 12,
2007 report noted that appellant had undergone total hip arthroplasty and that she was unable to
sit through her oral hearing because prolonged sitting was required. However, he failed to
address whether appellant’s right hip condition and physical limitations were caused or
aggravated by the December 1, 2005 employment incident.
10

Michael R. Shaffer, 55 ECAB 386 (2004); see also Solomon Polen, 51 ECAB 341, 343 (2000).

11

Robert Broome, supra note 10.

12

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB ___ (Docket No. 05-715, issued October 6, 2005).

5

Appellant did not submit sufficient medical evidence to establish the causal relationship
between her right leg, right knee and right hip conditions and the accepted December 1, 2005
employment incident. The Board finds that there is insufficient rationalized medical evidence of
record to establish that appellant sustained an injury in the performance of duty on
December 1, 2005. Therefore, she failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury in the
performance of duty on December 1, 2005.
ORDER
IT IS HEREBY ORDERED THAT the April 9, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

